10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cV-00659-JLR Document 88 Filed 11/19/18 Page 1 of 9

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON `

 

 

 

AT SEATTLE
CALIFORNIA EXPANDED METAL
PRODUCTS COMPANY, et al, No. 2:18-cv-00659-JLR
Plaintiffs,
[MODIFIED MODEL] AGREEMENT
vs. REGARDING DISCOVERY OF
ELECTRONICALLY STORED
JAMES KLEIN, et al. INFORMATION AND [*£:-;1@!~~;~ :
ORDER
Defendants.
_ TROJAN LAW OFFICES
Agr€@m€nf R@ DISCOV€ry Of ESI 9250 Wilshire Blvd., Suite 325
CASE No. 25 18~0V'~OO659~JLR Beverly Hills, CA 90212

Telephone: (310) 777-8399 Fax: (310) 6911086

 

 

LJJ

\lO`\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cV-00659-JLR Document 88 Fi|ec| 11/19/18 Page 2 01‘9

The parties hereby stipulate to the following provisions regarding the discovery of
electronically stored information (“ESI”) in this matter:

A. General Principles

l. An attorney’s zealous representation of a client is not compromised by conducting discovery
in a cooperative manner. The failure of counsel or the parties to litigation to cooperate in facilitating
and reasonably limiting discovery requests and responses raises litigation costs and contributes to
the risk of sanctions

2. The proportionality standard set forth in Fed. R. Civ. P. 26(b)(l) must be applied in
each case When formulating a discovery plan. To further the application of the proportionality
Standard in discovery, requests for production of ESI and related responses should be reasonably
targeted, clear-, and as specific as possible

B. ESI Disclosures

Within 30 days after the Rule 26(f) conference, or at a later time if agreed to by the parties,
each party shall disclose:

l. Custodians. The five custodians most likely to have discoverable ESI in their possession,
custody or control. The custodians shall be identified by name, title, connection to the instant
litigation, and the type of the information under his/her control

2. Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared drives,
servers, etc.), if any, likely to contain discoverable ESI. v

3. Third-Partv Data Sources. A list of third-party data sources, if any, likely to contain

discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage, etc.)

and, for each such source, the extent to Which a party is (or is not) able to preserve information
stored in the third-party data source.

4. Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
(by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

TROJAN LAW OFFICES
, 9250 Wilshire Blvd., Suite 325
Agreement Re Discoveiy of ESI Beverly Hms, CA 90212

CASE No. 2118-0V~OO659~JLR Telephone: (310) 777-8399 Fax: (310) 691-1086

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-00659~.JLR Document 88 Filed 11/19/18 Page 3 019

C. Preservation of ESI

The parties acknowledge that they have a common law obligation to take reasonable and
proportional steps to preserve discoverable information in the party’s possession, custody or
control. With respect to preservation of ESI, the parties agree as follows:

1. Absent a showing of good cause by the requesting party, the parties shall not be required
to modify the procedures used by them in the ordinary course of business to back-up and archive
data; provided, however, that the parties shall preserve all discoverable ESI in their possession,
custody or control.

2. All parties Shall supplement their disclosures in accordance with Rule 26(e) with
discoverable ESI responsive to a particular discovery request or mandatory disclosure where that
data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(l)-
(2) below).

3. Absent a showing of good cause by the requesting party, the following categories of

ESI need not be preserved:

a. Deleted, slack, fragmented, or other data only accessible by forensics.

b. Random access memory (RAl\/l), temporary files, or other ephemeral data that
are difficult to preserve without disabling the operating system.

c. On-line access data such as temporary internet files, history, cache, cookies, and the
like.

d. Data in metadata fields that are frequently updated automatically, such as last-
opened dates (see also Section (E)(S)).

e. Back-up data that are substantially duplicative of data that are more accessible
elsewhere

f. Server, system or network logs.

g. Data remaining from systems no longer in use that is. unintelligible on the systems
in use.

h. Electronic data (e.g. email, calendars, contact data, and notes) sent to or from

mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided that
a copy of all such electronic data is routinely saved elsewhere (such as on a server,
laptop, desktop computer, or “cloud” storage).

D. Privilege
TROJAN LAW OFFICES
_ 9250 Wilshire Blvd., Suite 325
Agreernent Re Discovery of ESI Bevel.ly Hins, CA 90212

CASE No. 2:18-CV-0()659-JLR Telephone: (310) 777-8399 Fax: (310) 691-1086

 

 

10

11`

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00659~JLR Document 88 Filed 11/19/18 Page 4 019

1. With respect to privileged or work-product information generated after the filing of the
complaint on January 10, 2018, parties are not required to include any such information in privilege
logs.
2. Activities undertaken in compliance with the duty to preserve information are protected
from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
3. Information produced in discovery that is protected as privileged or work product shall be
immediately returned to the producing party, and its production shall not constitute a waiver of
such protection, if: (i) such information appears on its face to have been inadvertently produced or
(ii) the producing party provides notice within 15 days of discovery by the producing party of the
inadvertent production
E. ESI Discovery Procedures

1. On-site inspection of electronic media. Such an inspection shall not be permitted
absent a demonstration by the requesting party of specific need and good cause or by agreement
of the parties

2. Search methodology The parties shall timely attempt to reach agreement on
appropriate search terms,- or`an appropriate computer- or technology-aided methodology, before
any such effort is undertaken The parties shall continue to cooperate in revising the appropriateness
of the search terms or computer~ or technology-aided methodology
In the absence of agreement on appropriate search terms, or an appropriate computer- or
technology-aided methodology, the following procedures shall apply:

a. A producing party shall disclose the search terms or queries, if any, and
methodology that it proposes to use to locate ESI likely to contain discoverable information The
parties shall meet and confer to attempt to reach an agreement on the producing party’s search
terms and/or other methodology n

b. 1f search terms or queries are used to locate ESI likely to contain

discoverable information, a requesting party is entitled to no more than 5 additional terms or

TROJAN LAW OFFICES
. ` 9250 Wilshire Blvd., Suite 325
Agreement Re Discovery of ESI Beverly Hins, CA 90212

CASE No. 2118~CV-OO659-JLR Telephone: (310) 777-8399 Fax: (310) 691-1086

 

 

10

11`

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2218-cv-00659-JLR Document 88 Filed 11/19/18 Page 5 019

queries to be used in connection with further electronic searches absent a showing of good cause
or agreement of the parties The 5 additional terms or queries, if any, must be provided by the
requesting party within 14 days of receipt of the producing party’s production

c. Focused terms and queries should be endeavored to be employed
Absent a showing of good cause, each search term or query returning more than 250 megabytes
of data are presumed to be overbroad, excluding Microsoft _PowerPoint files, image and audio
files, and similarly large file types.

d. The producing party shall search both non-custodial data sources and ESI
maintained by the custodians identified above.

3. _F_QLnLt. The parties agree that ESI will be produced to the requesting party with
'searchable text, in a format to be decided between the parties Acceptabie formats include, but are
not limited to, native files, multi-page TIFFS (with a companion OCR or extracted text file),
single-page TIFFS (only with load files for e-discovery software that includes metadata fields
identifying natural document breaks and also includes companion OCR and/ or extracted text files), '
and searchable PDF. Unless otherwise agreed to by the parties, files that are not easily converted
to image format, such as spreadsheet, database and drawing files, should be produced in native
format y

4. De-duplication. T he parties may de-duplicate their ESI production across custodial
and non-custodial data sources after disclosure to the requesting party.

5. Metadata fields If the requesting party seeks metadata, the parties agree that only
the following metadata fields need be produced: document type; custodian and duplicate
custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file path;

date and time created, sent, modified and/or received; and hash value.

////
TROJAN LAW OFFICES
_ 9250 Wilshire Blvd., Suite 325
Agreement Re Discovery of ESI Beverly Hins’ CA 90212

CASE NO. 2118'*CV'“O()659_‘JLR Telepl_lone: (310) 777-8399 Fax: (310) 691-1086

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
v26

 

Case 2118-cv-00659-JLR Document 88 Filed 11/19/18 Page 6 of 9

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Nov. 19, 2018

Nov. 19, 2018

Nov. 19, 2018

Nov. 19, 2018

Agreement Re Discovery of ESI
CASE No. 2118-cv-00659~JLR

by

/S/ R. Joser)h Troian

R. Joseph Troj an (pro hac vice)

TROJAN LAW OFFICES

9250 Wilshire Blvd.

Beverly Hills, CA

Attorney for Plaintiff, ,

CALIFORNIA EXPANDED METAL PRODUCTS
COMPANY

/s/ Brian Bodine

Brian Bodine (WSBA No. 22414)

LANE POWELL PC

1420 Fifth Avenue, Suite 4200

Seattle, WA 98111

Telephone: 206-223-7000

Attorney for Plaintiff,

CALIFORNIA EXPANDED METAL PRODUCTS
COMPANY

/S/ Ann G. Schoen

Ann G. Schoen (pro hac vice)

FROST BROWN TODD LLC

301 EaSt Fourth Street, Suite 3300
Cincinnati, OH 45202

Telephone: 513-651-6128

Attorney for Plaintiff,

CLARKWESTERN DIETRICH BUILDING
SYSTEMS LLC

/s/ Robert J. Carlson

Robert J. Carlson (WSBA No. 18455)

LEE & HAYES PLLC

701 Pike Street, Suite 1600

Seattle, WA 98101

Telephone: 206-876-6029

Attorney for Plaintiff,

CLARKWESTERN DIETRICH BUILDING
SYSTEMS LLC

TROJAN LAW OFFICES

9250 Wilshire Blvd., Suite 325

Beverly Hills, CA 90212

Telepho'ne: (310) 777-8399 Fax: (310) 691-1086

 

 

10
11
12
13
14
15
16
y 17
18
19
20
21
22
23
24
25
26

 

Case 2118-cv~00659~JLR Document 88 Fi|eo| 11/19/18 Page 7 ot 9

Nov. 19, 2018

////

Agreement Re Discovery of ESI
CASE No. 2:18-cv~00659-JLR

/s/ Patrick C. Bageant

Patrick C. Bageant (WSBA No. 44268)
HOLLYSTONE LAW

1775 West State St., #286

Boise, 1D 83702

Telephone: 208-596-5343

Thomas E. Loop (No. 27546)

LOOP INTELLECTUAL PROPERTY LAW
1700 Seventh Avenue, Suite 2100

Seattle, WA 98101

Telephone: 206-568-3100

Thomas J. Lloyd, 111
ELAM & BURKE, P.A.
251 E. Front St.,

Suite 300 P.O. Box 1539
Boise, ID 83701
Telephone: 208-343-5454

Attorneys for Defendants,
JAMES KLEIN, et al.

TROJAN LAW OFFICES

9250 Wilshire Blvd,, Suite 325

Beverly Hills, CA 90212

Telephone: (310) 777-8399 Fax: (310) 691-1086

 

 

oo\x

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-0\/-00659-JLR Document 88 Filed 11/19/18 Page 8 019

[M»l}] ORDER
Based on the foregoing, IT IS SO ORDERED.

DATED; [\119\/011/0011‘ 9,0\ 2013

 

Q~&M

The Hoiiorable 1 ames L. Robart
UNITED STATES D1STR1CT IUDGE

0121667.0656744 4816-7540-3366v2

TROJAN LAW OFFICES
_ 9250 Wilshire Blvd., Suite 325
Agrecment Re Discovery of ESI Bevel.ly Hills, CA 90212

CASE No, 2:18-0V~()O659-JLR Telephone: (310) 777-8399 Fax: (310) 691-1086

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-00659-JLR Document 88 Filed 11/19/18 Page 9 019

CERTIFICATE OF SERVICE
1 hereby certify that on the 19th day of November 2018, 1 caused to have electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following:

tjl@elamburke.com
thomas@seattlepatentlaw.com

pbageant@hollystonelaw.com

 

bob@leehayes.com

bodineb@lanepowell.com

JKersting@fbtlaw.com

ASchoen@fbtlaw.com
TROJAN LAW OFFICES
by
/s/ R. 10se1:)h Troian
R. Joseph Trojan (pro hac vice)
9250 Wilshire Blvd.
Beverly Hi1ls, CA
Attorney for Plaintiff,
CALIFORNIA EXPANDED
METAL PRODUCTS COMPANY

TROJAN LAW OFFICES
_ 9250 Wilshire Blvd., Suite 325
Agreement Re Discovery of ESI Beverly Hills, CA 90212

CASE No. 2:18~cV-OO659-]LR Telephone: (310) 777-8399 Fax: (310) 691-1086

 

 

